Exhibit 10.62

MASTER SERVICES AGREEMENT

Between

Medpace Inc.

an Ohio Corporation

4620 Wesley Avenue

Cincinnati, Ohio 45212

(“MEDPACE”)

and

 VIVUS, Inc.

a Delaware Corporation

1172 Castro Street

Mountain View, California 94040-2552

1


--------------------------------------------------------------------------------


This MASTER SERVICES AGREEMENT (the “Agreement”), dated as of September 12, 2007
(the “Effective Date”), is between MEDPACE and VIVUS.  MEDPACE and VIVUS are
sometimes referred to herein individually as a “Party” and together as the
“Parties”.

RECITALS:

WHEREAS, VIVUS is in the business of developing and obtaining regulatory
approval of the marketing and sale of pharmaceutical products and

WHEREAS, MEDPACE is engaged in the business of providing services related to the
design and execution of clinical development programs involving drugs,
biologics, and medical devices through engagement by its clients, the sponsors
of clinical development programs, to perform such services; and

WHEREAS, VIVUS desires to engage MEDPACE to perform certain services
(“Services”) as set forth hereinafter in connection with certain clinical
trials, all in accordance with and subject to the terms of this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Parties agree as follows:


1.             PROJECT SPECIFICATIONS

1.1           MEDPACE hereby agrees to perform Services for VIVUS from time to
time.  The precise Services to be performed by MEDPACE shall be mutually agreed
upon by the Parties and set forth in one or more task orders (each a “Task
Order”), a form of which is attached hereto as Exhibit A.  Each Task Order shall
be signed by an authorized representative of each Party and shall include
detailed information concerning a given project, including a description of the
specific services to be provided (“Scope of Work”), project milestones and
target completion dates (“Project Schedule”), a detailed budget (“Project
Budget”), and a schedule of payments related to the Project Schedule and the
Project Budget (“Payment Schedule”).  Each Task Order shall contain a Transfer
of Obligations list (“Transfer of Obligations”) in conjunction with the relevant
Task Order and consistent with the regulations set forth in 21 C.F.R. Section
312, Subpart D (Responsibilities of VIVUS and Investigators).  Any
responsibilities not specifically transferred in the Transfer of Obligations
shall remain the regulatory responsibility of VIVUS.  Each Task Order shall
designate a Project Manager or other duly authorized representative

2


--------------------------------------------------------------------------------


authorized to make decisions on behalf of each Party with respect to the
Services to be rendered under the Task Order.


2.             PROJECT SCHEDULE

2.1.          Each Task Order shall contain project timelines, milestones or
target dates for completion of a project or a portion thereof, and all such
schedules shall be reasonable for the Services to be provided.  In all events,
the Parties shall use their reasonable best efforts to comply with each Task
Order.

2.2.          If at any time either Party anticipates a delay in meeting the
timelines for a given Task Order as set forth in its Project Schedule, either
due to changes to the Services requested by VIVUS, or other causes (such as FDA
approval of a competitor’s NDA for the same drug, which may adversely affect
patient enrollment), then the anticipating Party shall promptly notify the other
Party in writing, specifying the reason for the delay and the anticipated effect
upon the timelines, milestones or other deliverables.


3.             CHANGE ORDERS


3.1.          ANY CHANGE IN THE DETAILS OF A TASK ORDER OR THE ASSUMPTIONS UPON
WHICH THE TASK ORDER IS BASED MAY REQUIRE CHANGES IN THE PROJECT BUDGET, PAYMENT
SCHEDULE OR PROJECT SCHEDULE.  EVERY SUCH CHANGE SHALL REQUIRE A WRITTEN
AMENDMENT TO THE TASK ORDER (A “CHANGE ORDER”).  EACH CHANGE ORDER SHALL DETAIL
THE REQUESTED CHANGES TO THE APPLICABLE TASK, RESPONSIBILITY, DUTY, BUDGET,
TIMELINE OR OTHER MATTER.  THE CHANGE ORDER WILL BECOME EFFECTIVE UPON THE
EXECUTION OF THE CHANGE ORDER BY BOTH PARTIES, AND THE CHANGE ORDER WILL SPECIFY
THE PERIOD OF TIME WITHIN WHICH MEDPACE MUST IMPLEMENT THE CHANGES.  BOTH
PARTIES AGREE TO ACT IN GOOD FAITH AND PROMPTLY WHEN CONSIDERING A CHANGE ORDER
REQUESTED BY THE OTHER PARTY BUT NEITHER PARTY IS OBLIGATED TO EXECUTE A CHANGE
ORDER.  NO CHANGE ORDER SHALL BECOME EFFECTIVE UNLESS AND UNTIL IT IS SIGNED BY
BOTH PARTIES.  ANY SUCH CHANGES THAT RESULT IN ADDITIONAL CHARGES SHALL BE
REFLECTED IN THE CHANGE ORDER TO THE AFFECTED TASK ORDER, PROJECT BUDGET OR
PAYMENT SCHEDULE.


4.             PROJECT BUDGET, PAYMENT SCHEDULE, AND TERMS

4.1.          VIVUS agrees to pay MEDPACE for Services rendered pursuant to the
Project Budget and Payment Schedules included in each Task Order.

4.2.          VIVUS agrees to reimburse MEDPACE for reasonable pass-through
expenses identified in the Task Order and incurred by MEDPACE in providing the
Services in accordance with the relevant Task Order.  All expenses billed to
VIVUS by MEDPACE must be accompanied by appropriate documentary

3


--------------------------------------------------------------------------------


evidence, such as receipts or other documentation reasonably acceptable to
VIVUS.

4.3.          VIVUS shall mail payments to MEDPACE within 45 days after receipt
of a written invoice and required supporting documentation as applicable. An
annual interest rate of 12% will be applied to outstanding invoices greater than
45 days.


5.             WARRANTIES AND REPRESENTATIONS:

5.1.          Acknowledgements:

MEDPACE acknowledges that the Services to be provided hereunder are for the
benefit of, and are subject to the direction of VIVUS.  MEDPACE acknowledges
that VIVUS is the beneficiary under the terms of this Agreement and each Task
Order, and that VIVUS is entitled to enforce the provisions thereof.

5.2.          Representations and Warranties of MEDPACE

5.2.1.       MEDPACE represents and warrants that it is a corporation with its
principal office and place of business at 4620 Wesley Avenue, Cincinnati, Ohio
45212, duly organized, validly existing and in good standing in its place of
organization, and is in good standing in and duly qualified to do business.

5.2.2.       MEDPACE warrants that the execution, delivery and performance of
this Agreement and each Task Order has been validly authorized by all corporate
action and this Agreement and each Task Order represents the valid binding
agreement of MEDPACE enforceable in accordance with its terms.  The execution,
delivery and performance of this Agreement and each Task Order will not violate
any organizational document governing MEDPACE, any agreement to which MEDPACE is
a party, or any law or court or governmental order, holding or writ by which
MEDPACE is bound.  MEDPACE further warrants that it shall render the Services
requested by VIVUS in accordance with high professional standards, consistent
with Good Clinical Practices and Laboratory Regulations and with the standard of
care customary in the contract research organization industry.  MEDPACE shall
complete all services in conformance with each approved Task Order, including
each Project Schedule and Project Budget.

5.2.3.       MEDPACE warrants that the personnel assigned to perform services
rendered under this Agreement shall be qualified and professionally capable of
performing the Services, shall be adequate to effectively perform the Services
on the agreed upon schedule and shall devote

4


--------------------------------------------------------------------------------


such time as is necessary to perform the Services on such agreed upon schedule.

5.2.4.       MEDPACE further warrants that it shall perform the Services in
compliance with the terms of this Agreement, the terms of the Task Orders, and
all applicable laws and regulations including, without limitation, the Federal
Food, Drug and Cosmetic Act and the regulations promulgated pursuant thereto,
and all future amendments during the term.  MEDPACE further warrants that it
shall make available to VIVUS, or to the responsible regulatory authority,
relevant records, programs and data as may reasonably be requested by VIVUS or
which is the subject of a Task Order.  VIVUS shall have the right to monitor the
operations of MEDPACE hereunder, and VIVUS representatives shall have the right
to visit any of the facilities where MEDPACE is performing any of the Services
and during such visits to inspect the work being done and materials used, to
observe the procedures being followed, to examine the books, records and other
data relevant to the Services.  If any regulatory agency requests to inspect any
books, records, data or facilities of MEDPACE relating to the Services, MEDPACE
shall immediately notify VIVUS.

5.2.5.       MEDPACE represents and warrants that there is no litigation,
regulatory investigation or proceeding, administrative hearing or any other
similar proceeding pending or to the best of its knowledge threatened against
MEDPACE which could adversely affect MEDPACE’s ability to perform the Services
or which alleges a violation by MEDPACE of any law or regulation related to
Services.

5.2.6.       Obligation of MEDPACE

MEDPACE shall immediately notify VIVUS in writing if any of the representations
or warranties contained in this Article 5 become untrue.  MEDPACE shall correct
or perform again any portion of the Services that fails to conform to any
warranty set forth in this Article 5 without additional cost to VIVUS and within
thirty (30) days of receipt of notice from VIVUS.

5.3.          Representations and Warranties of VIVUS

5.3.1        VIVUS represents and warrants that it is a corporation with its
principal office and place of business at 1172 Castro Street, Mountain View,
California 94040-2552, duly organized, validly existing and in good standing in
its place of organization, and is in good standing in and duly qualified to do
business.

5.3.2        VIVUS warrants that the execution, delivery and performance of this
Agreement and each Task Order has been validly authorized by all corporate

5


--------------------------------------------------------------------------------


action and this Agreement and each Task Order represents the valid binding
agreement of VIVUS enforceable in accordance with its terms.  The execution,
delivery and performance of this Agreement and each Task Order will not violate
any organizational document governing VIVUS, any agreement to which VIVUS is a
party, or any law or court or governmental order, holding or writ by which VIVUS
is bound.

5.3.3        VIVUS represents and warrants that there is no litigation,
regulatory investigation or proceeding, administrative hearing or any other
similar proceeding pending or to the best of its knowledge threatened against
VIVUS which could adversely affect VIVUS’s ability to perform under this
Agreement or any Task Order or which alleges a violation by VIVUS of any law or
regulation related to the subject matter of the Services rendered by MEDPACE
hereunder.

5.3.4        Obligation of VIVUS

VIVUS shall immediately notify MEDPACE in writing if any of the representations
or warranties contained in this Article 5 become untrue.


6.             TERMINATION


6.1           VIVUS MAY TERMINATE THIS AGREEMENT WITHOUT CAUSE IMMEDIATELY UPON
GIVING MEDPACE NOTICE OF SUCH TERMINATION, PROVIDED SUCH TERMINATION SHALL NOT
IN AND OF ITSELF AFFECT ANY THEN UNCOMPLETED TASK ORDER.

6.2           VIVUS may terminate any Task Order without cause immediately upon
giving MEDPACE notice of such termination.  As soon as practicable, after
receipt of such notice, the Parties shall cooperate in good faith to agree on a
plan to expeditiously conclude activities with respect to such matter.  MEDPACE
shall transfer to VIVUS all case report forms, study files, and other data and
information in any and all formats available, including electronic format and
computer files and programs, in MEDPACE’s possession.

6.3           MEDPACE may terminate a Task Order only if VIVUS has defaulted on
its obligations thereunder and has not cured such default within 10 days after
written notice if the default is the failure to pay MEDPACE any amount due
thereunder or within 30 days after written notice in the event of any other
default, upon giving VIVUS notice of such termination; provided, however, that
such amounts are not in dispute.  Should VIVUS dispute any amounts due, the
undisputed portion will be paid in accordance with Section 4.5, and VIVUS and
MEDPACE will work together in good faith to settle the disputed portion.  Upon
resolution, any amounts then owing will be paid within ten (10) days of reaching
said resolution.  As soon as practicable, after receipt of such notice, the
Parties shall cooperate in good faith to agree on a plan to expeditiously
conclude activities with respect to such matter. 

6


--------------------------------------------------------------------------------


MEDPACE shall transfer to VIVUS all case report forms, study files, and other
data and information in any and all formats available, including electronic
format and computer files and programs, in MEDPACE’s possession.

6.4           In the event of any termination of a Task Order before completion,
VIVUS agrees to pay MEDPACE for all Services rendered pursuant to the unfinished
Task Order prior to such termination and any non-cancelable expenses incurred in
connection with MEDPACE’s performance of Services thereunder.  As soon as
reasonably practicable following receipt of a termination notice, MEDPACE shall
submit an itemized accounting of Services performed, expenses incurred pursuant
to performance of the Services, non-cancelable expenses incurred by MEDPACE
relating to any unfinished Task Order, and payments received in order to
determine a balance to be paid by either Party to the other.  Such balance shall
be paid within 30 days of receipt of such an itemized accounting by VIVUS.


7.             COMMUNICATIONS


7.1           ANY NOTICE REQUIRED OR PERMITTED UNDER THIS AGREEMENT SHALL BE IN
WRITING AND SHALL BE DEEMED GIVEN IF DELIVERED PERSONALLY, MAILED BY PREPAID,
FIRST CLASS, CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR SENT BY EXPRESS
COURIER SERVICE, TO THE PARTY TO BE NOTIFIED AT THE ADDRESSES SET FORTH BELOW
(OR SUCH OTHER ADDRESS AS SHALL BE DESIGNATED BY WRITTEN NOTICE); PROVIDED THAT
ALL NOTICES SHALL BE EFFECTIVE UPON RECEIPT THEREOF:


IF TO MEDPACE:


MEDPACE, INC.

4620 Wesley Avenue

Cincinnati, Ohio 45212

Attn:  August J. Troendle

Telephone:  (513) 579-9911 x2278


IF TO VIVUS:

VIVUS, Inc.

1172 Castro Street

Mountain View, CA  94040

Attn:  Legal Affairs

Telephone:  (650) 934-5652

7


--------------------------------------------------------------------------------



8.             CONFIDENTIALITY


8.1.          VIVUS MAY PROVIDE CONFIDENTIAL INFORMATION TO MEDPACE DURING THE
COURSE OF THIS AGREEMENT.  ALL INFORMATION BY VIVUS OR ITS CLIENTS OR DATA
COLLECTED BY MEDPACE FOR VIVUS DURING THE COURSE OF PERFORMANCE OF THE SERVICES
IS DEEMED TO BE THE CONFIDENTIAL INFORMATION OF VIVUS.  MEDPACE SHALL NOT
DISCLOSE CONFIDENTIAL INFORMATION TO ANY THIRD PARTY, OR USE THE CONFIDENTIAL
INFORMATION FOR ANY PURPOSE OTHER THAN FOR THE BENEFIT OF VIVUS, WITHOUT THE
PRIOR WRITTEN CONSENT OF VIVUS.


8.1.1.       MEDPACE SHALL ENSURE BY BINDING WRITTEN AGREEMENT THAT ITS
EMPLOYEES, AGENTS, AND APPROVED INDEPENDENT CONTRACTORS INVOLVED IN THE SERVICES
SHALL COMPLY WITH THE PROVISIONS OF ARTICLE 8 OF THIS AGREEMENT.  MEDPACE SHALL
DISCLOSE ONLY CONFIDENTIAL INFORMATION TO THOSE OF ITS EMPLOYEES, AGENTS, AND
INDEPENDENT CONTRACTORS WHO REASONABLY NEED TO KNOW THE CONFIDENTIAL
INFORMATION.


8.1.2.       MEDPACE SHALL EXERCISE DUE CARE, BUT NO LESS THAN A REASONABLE
DEGREE OF CARE, TO PREVENT THE UNAUTHORIZED DISCLOSURE AND USE OF CONFIDENTIAL
INFORMATION ASSOCIATED WITH THE SERVICES.


8.2.          MEDPACE CONFIDENTIAL INFORMATION.


VIVUS SHALL HOLD CONFIDENTIAL ALL NON-PUBLIC INFORMATION AND MATERIALS FURNISHED
TO IT BY MEDPACE PERTAINING TO MEDPACE’S BUSINESS PRACTICES OR PERTAINING TO
PROPRIETARY INFORMATION OF MEDPACE.


8.3.          THIS CONFIDENTIALITY AND NONDISCLOSURE PROVISION SHALL NOT APPLY
TO:


INFORMATION WHICH WAS KNOWN BY THE PARTY BEFORE THE DATE HEREOF OR WHICH IS
INDEPENDENTLY DISCOVERED, AFTER THE DATE HEREOF, WITHOUT THE AID, APPLICATION OR
USE OF THE CONFIDENTIAL INFORMATION, AS EVIDENCED BY WRITTEN RECORDS;


INFORMATION WHICH IS IN THE PUBLIC DOMAIN ON THE DATE HEREOF OR SUBSEQUENTLY
BECOMES PUBLICLY AVAILABLE THROUGH NO FAULT OR ACTION OF THE OTHER PARTY; OR


INFORMATION, WHICH IS DISCLOSED TO THE PARTY BY A THIRD PARTY AUTHORIZED TO
DISCLOSE IT.

8.3.1.       If the receiving Party is requested to disclose the Confidential
Information of the other Party or the substance of this Agreement in connection
with a legal or administrative proceeding or otherwise to comply with a
requirement under the law, the receiving party will give the disclosing Party
prompt notice of such request so that the disclosing Party may seek an
appropriate protective order or other remedy, or waive compliance with the
relevant provisions of this Agreement.  The disclosing Party must notify the
receiving Party within 10 days that it intends to take action in response to the
request for disclosure.  If the disclosing Party seeks a protective order or
other remedy, the receiving Party, at the disclosing Party’s expense, will

8


--------------------------------------------------------------------------------


cooperate with and assist the disclosing Party in such efforts.  Failure of the
disclosing Party to intervene shall not relieve the obligations to maintain
confidentiality except in so far as the receiving Party must comply with the
terms of such process compelling disclosure.


9.             RIGHTS IN PROPERTY

9.1.          All materials, documents, data, software and information of every
kind and description supplied to MEDPACE by VIVUS or any of VIVUS’s clients, or
prepared, developed, or generated by MEDPACE pursuant to this Agreement, (except
for the pre-existing MEDPACE procedural manuals, personal data, methods,
procedures, and policies) are and shall be the sole and exclusive property of
VIVUS.  Further, all data and information generated or derived by MEDPACE as the
result of services performed by it under this Agreement shall be and remain the
exclusive property of VIVUS.  VIVUS shall have the right to make whatever use
they deem desirable of any such materials, documents, data or software.  MEDPACE
shall not, without the prior written consent of VIVUS, publish, disseminate, or
otherwise disclose to any third party any such property (except such disclosure
as may be required by law), or use any such property for any purpose other than
the performance of this Agreement.  Any inventions or other intellectual
property, including without limitation protectable copyrights and trademarks,
that may evolve from the data and information described above or as the result
of Services performed by MEDPACE under this Agreement shall belong to VIVUS and
MEDPACE agrees to assign its rights in all such inventions and/or other
intellectual property to VIVUS consistent with the obligations set forth in
Article 10 below.

9.2.          VIVUS acknowledges that all computer programs, software,
applications, databases, proposals and other documentation generally used by
MEDPACE and not directly related to, derived from or developed solely for VIVUS
are the exclusive and confidential property of MEDPACE or the third parties from
whom MEDPACE has secured the right of use.  VIVUS agrees that any improvement,
alteration or enhancement to MEDPACE systems, software, applications or
processes which are developed or implemented during the course of any Services
performed hereunder, without the use of any VIVUS data, information, materials
or Confidential Information (or derivatives thereof), shall be the property of
MEDPACE.


10.          PATENT RIGHTS


10.1.        MEDPACE SHALL DISCLOSE PROMPTLY TO VIVUS ANY AND ALL INVENTIONS,
DISCOVERIES AND IMPROVEMENTS CONCEIVED OR MADE BY MEDPACE WHILE PROVIDING SUCH
SERVICES TO VIVUS PURSUANT TO THE AGREEMENT AND CONSTITUTING A MODIFICATION OR
EXTENSION OF USE RELATING TO VIVUS’S PROPRIETARY RIGHTS, AND

9


--------------------------------------------------------------------------------



AGREES TO ASSIGN ALL ITS INTEREST THEREIN TO VIVUS OR ITS NOMINEE; WHENEVER
REQUESTED TO DO SO BY VIVUS, MEDPACE SHALL EXECUTE ANY AND ALL APPLICATIONS,
ASSIGNMENTS, OR OTHER INSTRUMENTS AND GIVE TESTIMONY WHICH VIVUS SHALL DEEM
NECESSARY TO APPLY FOR AND OBTAIN A PATENT IN THE UNITED STATES OF AMERICA
AND/OR OTHER APPLICABLE JURISDICTION OR OF ANY FOREIGN COUNTRY OR TO PROTECT
OTHERWISE VIVUS’S INTERESTS AND SHALL COMPENSATE MEDPACE FOR THE TIME DEVOTED TO
SAID ACTIVITIES AND REIMBURSE IT FOR EXPENSES INCURRED.


11.          PUBLICITY


11.1.        MEDPACE SHALL NOT MAKE ANY PUBLIC ANNOUNCEMENTS CONCERNING THIS
AGREEMENT OR THE SUBJECT MATTER HEREOF WITHOUT THE PRIOR WRITTEN CONSENT OF
VIVUS.

11.2         VIVUS may not use MEDPACE’s name, logo or trademark in any
communication, release, notice or other publication without the express prior
written consent of MEDPACE, except as required by SEC.


12.          SECURITY AND DISPOSITION OF STUDY FILES


12.1.        MEDPACE SHALL USE COMMERCIALLY REASONABLE EFFORTS, INCLUDING, BUT
NOT LIMITED TO, PERIODIC BACKUP OF COMPUTER FILES, TO PREVENT THE LOSS OR
ALTERATION OF VIVUS’S STUDY DATA, CONFIDENTIAL INFORMATION, DOCUMENTATION, AND
CORRESPONDENCE.  MEDPACE SHALL IN ALL RESPECTS COMPLY WITH ANY FOOD AND DRUG
ADMINISTRATION REGULATIONS CONCERNING THE MAINTENANCE, CREATION AND STORAGE OF
RECORDS, INCLUDING ELECTRONIC RECORDS.


12.2.        AT APPROPRIATE TIME POINTS OR AT COMPLETION OF SERVICES UNDER A
TASK ORDER, MEDPACE SHALL TRANSFER STUDY MATERIALS, DOCUMENTS AND CORRESPONDENCE
TO VIVUS.  MEDPACE SHALL HAVE THE RIGHT TO RETAIN ONE COPY OF ANY STUDY
MATERIALS, DOCUMENTATION, AND CORRESPONDENCE NECESSARY SOLELY TO MEET REGULATORY
OR MEDPACE’S OWN INTERNAL AUDIT REQUIREMENTS, SO LONG AS IT CONTINUES TO
MAINTAIN THE CONFIDENTIALITY REQUIREMENTS OF ARTICLE 8.


13.          VIVUS OBLIGATIONS


13.1.        VIVUS ACKNOWLEDGES THAT PERFORMANCE OF THE SERVICES BY MEDPACE WILL
REQUIRE THE CO-OPERATIVE INVOLVEMENT OF BOTH PARTIES, AND VIVUS HEREBY AGREES TO
PROVIDE SUCH ASSISTANCE AS MAY BE REASONABLY NECESSARY TO ENABLE MEDPACE TO
PERFORM THE SERVICES.

10


--------------------------------------------------------------------------------



14.          INDEMNIFICATION


14.1         INDEMNIFICATION BY VIVUS


VIVUS AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS MEDPACE, AND EACH OFFICER,
AGENT, EMPLOYEE AND CONTRACTOR OF MEDPACE (MEDPACE AND EACH SUCH PARTY, A
“MEDPACE INDEMNITEE”) FROM ANY AND ALL LIABILITY, LOSS, EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES) OR DAMAGE SUCH MEDPACE INDEMNITEE MAY SUFFER
(“DAMAGES”) AS THE RESULT OF ANY CLAIM, DEMAND, COST OR JUDGMENT AGAINST THEM
ARISING OUT OF THE SERVICES TO BE PERFORMED PURSUANT TO EACH TASK ORDER WHICH
ARISE, OR ARE ALLEGED TO ARISE, EXCEPT AS FOLLOWS:

(i)            A Medpace Indemnitee shall not be entitled to indemnification
hereunder to the extent such Damages are the result of the negligence or willful
misconduct of such MEDPACE Indemnitee (provided all Medpace Indemnitees who are
not negligent or guilty of willful misconduct causing such Damages shall still
be entitled to the indemnification hereunder notwithstanding the negligence or
willful misconduct of such other Medpace Indemnitee); or

(ii)           A Medpace Indemnitee shall not be entitled to indemnification
hereunder to the extent such Damages are the result of a breach of any
applicable federal, state or local law or a material breach of this Agreement or
any Task Order by such MEDPACE Indemnitee (provided all Medpace Indemnitees not
in such breach causing such Damages shall still be entitled to the
indemnification hereunder notwithstanding the breach of such other Medpace
Indemnitee).


14.2         INDEMNIFICATION BY MEDPACE


MEDPACE AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS VIVUS, ITS AFFILIATES, AND
THEIR RESPECTIVE OFFICERS, AGENTS AND EMPLOYEES, FROM ANY AND ALL LIABILITY,
LOSS (INCLUDING REASONABLE ATTORNEYS’ FEES) OR DAMAGE ANY SUCH PARTY MAY SUFFER
AS THE RESULT OF CLAIMS, DEMANDS, COSTS OR JUDGMENTS AGAINST THEM ARISING OUT OF
THE SERVICES TO BE PERFORMED PURSUANT TO EACH TASK ORDER WHICH ARISE, OR ARE
ALLEGED TO, ARISE OUT OF:

(i)            The negligence or willful misconduct of MEDPACE; or

(ii)           A breach of any applicable federal, state or local law or a
material breach of this Agreement or any Task Order by MEDPACE.


15.          LIMITATION OF LIABILITY

15.1.        Notwithstanding the terms of Article 14 above, in no event shall
VIVUS or MEDPACE be liable for any indirect, incidental, special, or
consequential damages or lost profits arising out of the provision of services
hereunder, even if the breaching party has been advised of the possibility of
such damages

11


--------------------------------------------------------------------------------


unless the breaching party acted with willful misconduct in its performance of
services hereunder.


16.          INSPECTIONS AND AUDITS

16.1.        VIVUS shall have the right, upon at least ten (10) days’ prior
written notice to MEDPACE, to examine the standard operating procedures,
facilities, books, records, papers, files and documentation, including computer
files, data bases and records, at MEDPACE’s facilities and the facilities of
clinical investigators contracted by MEDPACE to determine the adequacy of such
records, to ensure the Services are being performed in accordance with the
approved Task Orders and applicable regulations and/or to examine the financial
records of MEDPACE as may be reasonably necessary to verify out-of-pocket
expenses incurred during the performance of the Services.  Such inspections and
audits shall be conducted during normal business hours.

16.2.        MEDPACE shall provide reasonable assistance, including making
available members of its staff and providing access to all requested records, to
facilitate such inspections and audits.

16.3.        MEDPACE shall take all reasonable steps required by VIVUS to cure
any deficiencies found in any audit, inspection or investigation.


17.          DEBARMENT


17.1.        MEDPACE HEREBY REPRESENTS, WARRANTS, AND CERTIFIES THAT NEITHER IT
NOR ANY OF ITS OFFICERS, DIRECTORS, OWNERS, PRINCIPALS OR EMPLOYEES HAS BEEN OR
WILL BE AT ANY RELEVANT TIME HEREUNDER DEBARRED UNDER SECTION 306 OF THE FEDERAL
FOOD, DRUG AND COSMETIC ACT, 21 U.S.C. §335A(A) OR (B), OR SIMILAR LOCAL LAW. 
IN THE EVENT THAT ANY SUCH PARTY BECOMES DEBARRED, MEDPACE SHALL NOTIFY VIVUS IN
WRITING IMMEDIATELY.

17.2.        MEDPACE hereby represents, warrants, and certifies that it has not
and shall not use in any capacity the services of any individual, corporation,
partnership, or association which has been debarred under Section 306 of the
Federal Food, Drug and Cosmetic Act, 21 U.S.C. §335a(a) or (b), or similar local
law.  In the event MEDPACE becomes aware of or receives notice of the debarment
of any individual, corporation, partnership, or association providing services
to MEDPACE, which relate to the Services being provided under this Agreement,
MEDPACE shall notify VIVUS in writing immediately.

12


--------------------------------------------------------------------------------



18.          NON SOLICITATION

Neither Party and its affiliates shall during the term of this Agreement and for
a period of twelve months following its termination, either directly or
indirectly, hire any employee of the other Party with whom its comes into
contact as a result of providing the Services, or recruit, solicit, or entice
any such person to become employed by it or any affiliate and shall not approach
any such employee for such purpose or encourage, authorize or approve the taking
of such action by any other person.  The Parties agree that any breach of this
provision would cause irreparable harm and that in addition to any and all other
available remedies injunctive relief, without the necessity of a bond or other
security, shall be appropriate and available.


19.          ENTIRE AGREEMENT

This Agreement contains the full understanding of the Parties with respect to
the subject matter hereof and supersedes all existing agreements and all other
oral, written or other communications between the Parties concerning the subject
matter hereof.  This Agreement shall not be amended, modified or supplemented in
any way except in writing and signed by a duly authorized representative of
VIVUS and MEDPACE.


20.          GOVERNING LAW

 This Agreement shall be governed by the laws of the State of California,
without reference to conflicts of laws principles.  In the event of breach or
threatened breach, in addition to other remedies that may be available, Company
shall have the right to seek specific performance and other injunctive and
equitable relief, without the obligation to post bond or a security interest.


21.          NO WAIVER

No waiver of any term, provision, or condition of this Agreement whether by
conduct or otherwise in any one or more instances shall be deemed to be or
construed as a further or continuing waiver of any such term, provisions, or
conditions, or of any other term, provision, or condition of this Agreement.


22.          INDEPENDENT CONTRACTOR

In fulfilling its obligations pursuant to this Agreement, each Party shall be
acting as an independent contractor.  Neither Party is granted any right or
authority to assume or to create any obligation or responsibility, expressed or
implied, on behalf of or in the name of the other Party.

13


--------------------------------------------------------------------------------



23.          FORCE MAJEURE

Neither Party shall be liable or deemed to be in default for any delay due to
causes beyond the reasonable control of the Party, such as: war, acts or threats
of terrorism, civil disorders, acts of God, or government action; provided, that
the affected Party promptly notifies the other of the cause and its effects on
the Services to be performed hereunder.  Financial difficulty shall never be
deemed a force majeure event.


24.          SEVERABILITY

In the event any provision of this Agreement shall be determined to be void or
unenforceable, the remaining provisions shall remain in full force and effect.


25.          ASSIGNMENT

25.1         Except as set forth herein, neither Party shall assign this
Agreement or any Task Order except with the express prior written consent of the
other Party.

25.2         Notwithstanding anything contained herein: (i) a Party may assign
this

Agreement and/or any Task Order to any Affiliate, provided that the assigning
Party remains fully liable for all liabilities and obligations under this
Agreement and any such Task Order; and, (ii) a Party may assign this Agreement
and/or any Task Order to a Successor.

25.3         As used herein, “Affiliate means in relation to a Party, any entity
controlling such Party, controlled by such Party, or under common control with
such Party; and “Successor” means any entity which acquires all or substantially
all assets of a Party, or all or substantially all of the assets pertaining to
the subject matter of this Agreement, or any entity into which a Party is
merged.


26.          SUBCONTRACTING

MEDPACE may subcontract any portion of the Services to any of its Affiliates
hereunder without the prior written consent of VIVUS, provided MEDPACE remains
liable for the performance of any such Subcontractor.


27.          CONFLICTS BETWEEN AGREEMENTS

In the event that there is any conflict between the provisions of this Agreement
and any duly executed Task Order, the duly executed Task Order (but not any
attachment there to) shall control.

14


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

MEDPACE, INC.

 

Signature:

/s/ August Troendle

 

 

By:

   August Troendle

 

 

(Print Name)

 

 

Title:

President

 

 

Date:

9/12/07

 

 

 

VIVUS

 

Signature:

/s/ Wesley W. Day

 

 

By:

Wesley W. Day

 

(Print Name)

 

Title:

V.P., Clinical Development

 

 

Date:

9/7/07

 

 

15


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF TASK ORDER

[***]

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission.  Confidential treatment has been requested with respect to the
omitted portions.

16


--------------------------------------------------------------------------------


EXHIBIT A

[***]

MEDPACE Task Order Number: 01

[***]

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission.  Confidential treatment has been requested with respect to the
omitted portions.


--------------------------------------------------------------------------------


EXHIBIT A

[***]

MEDPACE Task Order Number: 02

[***]

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission.  Confidential treatment has been requested with respect to the
omitted portions.


--------------------------------------------------------------------------------


EXHIBIT A

[***]

MEDPACE Task Order Number: 03

[***]

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission.  Confidential treatment has been requested with respect to the
omitted portions.


--------------------------------------------------------------------------------